Citation Nr: 0828568	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1972.  

Service connection for bipolar disorder was denied by a 
decision of the Department of Veterans Affairs (VA) agency or 
original jurisdiction in December 1992.  The veteran was 
notified of this decision by letter dated that same month but 
did not file a timely appeal.  This determination is final. 
See 38 C.F.R. § 20.1103 (2008).  He attempted to reopen his 
claim for bipolar disorder in December 2003. 

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a June 2004 rating action of the VA RO 
in Nashville, Tennessee that declined to reopen the claim of 
service connection for bipolar disorder.  

By correspondence dated in June 2007, the veteran withdrew 
the issue of entitlement to a total rating based on 
unemployability due to service-connected disability which had 
previously been on appeal.  

In correspondence dated in July 2007, the veteran requested 
service connection for a personality disorder and depression.  
These matters have not been properly developed for appellate 
review and are referred to the RO for appropriate 
consideration.

The veteran was afforded a personal hearing at the RO in 
March 2008 before the undersigned Veterans Law Judge sitting 
at Nashville, Tennessee.  The transcript is of record.


FINDINGS OF FACT

1.  In an unappealed December 1992 rating decision, the RO 
denied entitlement to service connection for bipolar 
disorder.

2.  Evidence received subsequent to the December 1992 RO 
determination, when considered by itself or together with 
previous evidence of record, relates to an unestablished fact 
necessary to support the claim of entitlement to service 
connection for bipolar disorder.  


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision denying service 
connection for bipolar disorder is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the RO's December 
1992 decision is new and material and the appellant's claim 
of entitlement to service connection for bipolar disorder is 
reopened. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision with respect to the threshold 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for a bipolar 
disorder, further assistance is unnecessary to aid the 
appellant in substantiating this aspect of the claim.  

New and material evidence to reopen claim for bipolar 
disorder.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).



Factual Background and Legal Analysis

The record reflects that the RO initially denied entitlement 
to service connection for bipolar disorder by rating action 
dated in December 1992.  The appellant did not file a timely 
appeal and this determination became final. See 38 C.F.R. 
§ 20.1103.  He attempted to reopen his claim for such in a 
claim received in December 2003.  As the December 1992 RO 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim of entitlement to 
service connection for bipolar disorder should be reopened 
and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 
273 (1996).  A claim that is the subject of a final decision 
can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1992 RO decision 
denying entitlement to service connection for bipolar 
disorder included service medical and personnel records 
showing that the appellant was afforded a psychiatric 
evaluation after a month of being absent without official 
leave (AWOL) and prior incidents of misconduct, including 
failing to report for roll call and to report to his 
appointed place of duty.  It was noted that he demonstrated a 
definite lack of progression in his adaptability to military 
life that manifested itself in a negative attitude and 
marginal performance.  The appellant was given Article 15s in 
November 1971 and February 1972 for his days of failing to 
report for duty, as well as a Courts Martial in May 1972 for 
being AWOL.  He was reported to have stated that he hated the 
Air Force and the people in it, had no intention of doing 
anything and intended to secure any type of discharge 
available to get out as soon as possible.  Following 
psychiatric evaluation in July 1972, he was given a general 
discharge and released from active duty on the basis of 
unsuitability due to a character and behavioral disorder 
manifested by emotionally immature personality with some 
passive-aggressive features.  

Post service, a VA hospital discharge summary of an admission 
between June and July 1992 was received showing that the 
veteran had a long history of poly substance abuse, primarily 
cocaine and alcohol, and was admitted to the alcohol and drug 
treatment unit.  On examination, he was found to be manic and 
was eventually transferred to psychiatry for control of 
mania.  It was noted that he had been in two previous alcohol 
and drug treatment programs, most recently in February 1992, 
and had also been on the psychiatry unit on two or three 
different occasions after he stopped taking his medications.  
History was provided to the effect that he had been 
discharged from the Air Force without completing his tour of 
duty because of what was thought to be a personality 
disorder.  On discharge, diagnoses of drug dependence, 
cocaine, and bipolar disease were rendered.  

By rating action date in December 1992, service connection 
for bipolar disorder was denied on the basis that the 
disability was not shown in service or for many years 
thereafter.  

Evidence added to the record following the RO's 1992 denial 
of the claim of service connection for bipolar disorder 
consists of extensive VA outpatient records dating from 2003 
showing treatment for various complaints and disorders, 
including continuing follow-up and intervention for bipolar 
disorder and drug and alcohol abuse.  Private clinical 
records dating from 1998 also reflect treatment for bipolar 
disorder and drug and alcohol abuse.  In a statement dated in 
July 2007, Dr. J. L. N. related that he had known the veteran 
before and after service, and opined that the symptoms the 
veteran displayed while in the military were actually signs 
of bipolar disorder.  He stated that "I fully believe that 
[the veteran's psychiatric] problems are directly related to 
the United State[sic] Air Force."

The Board finds that the additional information, in 
particular, the opinion provided by Dr. N., when viewed in 
the context of the record, provides a nexus between the 
currently claimed bipolar disorder and service.  This 
evidence clearly tends to support the veteran's claim in a 
manner not previously demonstrated.  It must therefore be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim of entitlement to service 
connection for bipolar disorder is reopened.  This issue will 
be further addressed in a remand below.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for bipolar disorder; the claim 
is granted to this extent.


REMAND

As noted above, a statement was received from Dr. J.L.N., who 
stated that the veteran's symptoms in service were 
representative of a bipolar disorder.  The Board notes, 
however, that Dr. N.'s credentials are not provided, and 
there is no other support for this conclusion in the 
voluminous clinical record.  Under the circumstances, the 
Board finds that further development is warranted, to include 
a VA examination with review the evidence in its entirety and 
a medical opinion.

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, as indicated previously in this writing, when 
the veteran was admitted to a VA hospital between June and 
July 1992, chronology was provided that he had a long history 
of poly substance abuse for which he had been treated, and 
that he had also been on the psychiatry unit on two or three 
different occasions.  No prior VA clinical data are of 
record.  On personal hearing in March 2008, the veteran 
related that he had only received treatment at the Memphis, 
Tennessee VA facility.  The most recent records date through 
September 2007.  As VA has notice of the potential existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from 1972 through 2002, 
and from October 2007 to the present should be requested and 
associated with the claims file.  The appellant should also 
provide the names and addresses of any other practitioners he 
has seen for psychiatric disability since service and 
authorization to retrieve those records.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from 1972 to 2002, and from 
October 2007 to the present should 
be requested and associated with 
the claims folder.

2.  The veteran should contacted 
by letter and asked to provide the 
names, addresses, and approximate 
dates of treatment for all health 
care providers, VA and private, 
who have treated him for 
psychiatric disability since 
service.  After securing the 
necessary authorizations, the RO 
should request copies of all 
identified records and associate 
them with the claims file, if not 
already of record.

3.  The veteran should be 
scheduled for examination by a VA 
psychiatrist to determine whether 
or not bipolar disorder is related 
to service.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated studies, 
including psychological testing, 
deemed necessary should be 
conducted.  The examination report 
should reflect consideration of 
the veteran's documented medical 
history, current complaints and 
other assertions, etc.  The report 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the psychiatric 
disability.  Following review of 
the record and physical 
examination, the examiner should 
provide answers to the following 
questions: a) What were the 
origins and/or etiology and 
diagnosis of the veteran's 
symptomatology during service b) 
whether it is at least as likely 
as not that the veteran developed 
bipolar disorder during service or 
whether it is more likely of post 
service onset and c) whether 
bipolar disorder or any other 
acquired psychiatric disorder, 
including depression, is related 
to military service.

The examiner should provide 
thorough rationale for the opinion 
in a narrative clinical report.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Copies of the examination 
notification should be included in 
the claims folder.  Failure to 
appear for examination should be 
noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


